



Exhibit 10.6c
ALLIANT ENERGY CORPORATION
DIRECTOR RESTRICTED UNIT AGREEMENT
THIS RESTRICTED UNIT AGREEMENT (this “Agreement”) is made and entered into as of
this _____th day of _________, 20__ (the “Award Date”) by and between Alliant
Energy Corporation, a Wisconsin corporation (the “Company”), and [EMPLOYEE], a
key employee of the Company (the “Employee”).
R E C I T A L S
WHEREAS, the Company has in effect the Alliant Energy Amended and Restated 2012
Director Long Term Incentive Plan (the “Plan”), the terms of which, to the
extent not stated herein, are specifically incorporated by reference in this
Agreement and capitalized terms used herein which are not otherwise defined
shall have the meaning set forth in the Plan;
WHEREAS, one of the purposes of the Plan is to permit the grant of various
long-term incentive awards, including time-vesting restricted units (“DRUs”), to
individuals selected by the Total Compensation Committee of the Company (the
“Committee”);
WHEREAS, the Employee is now employed by the Company or an Affiliate of the
Company in a key capacity and has exhibited judgment, initiative and efforts
which have contributed materially to the successful performance of the Company
and/or its Affiliates; and
WHEREAS, the Company desires the Employee to remain as an employee of the
Company or its Affiliates and wishes to provide the Employee with the
opportunity to secure or increase his or her compensation in order to develop
even a stronger incentive to put forth maximum effort for the continued success
and growth of the Company.
A G R E E M E N T
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:
1.
Award. Subject to the terms of this Agreement and the Plan, the Employee is
hereby granted [UNITS] DRUs on the Award Date with a vesting commencement date
of __________, 20__ (the “Vesting Commencement Date”).

2.
Term; Vesting Schedule.

(a)
The “Term” is the period beginning on the Vesting Commencement Date and ending
on __________, 20__.

(b)
Except as otherwise provided in this Agreement (including Section 9 below), each
DRU will become earned and vested (each a “Vested DRU” and, collectively,
“Vested DRUs”) on the last day of the Term set forth in Section 2(a), if the
Employee is continuously employed with the Company or any of its Affiliates
through the last day of the Term.

3.
Settlement of Award. The Award shall be paid in cash. The total amount of the
Award shall be the Vested DRUs payable to the Employee multiplied by the per
Share closing price of Company Stock on the last day of the Term, as reported by
the New York Stock Exchange (or if not trading on that date, the per Share
closing price on the last preceding date on which Shares were traded).

4.
Time of Payment. Except as otherwise provided in this Agreement (including
Section 9 below), payment of Vested DRUs will be delivered as soon as
practicable (but in any event within 75 days) following the last day of the Term
set forth in Section 2(a).

5.
Retirement, Disability, or Death During the Term and Prior to a Change in
Control. If the Employee’s employment with the Company and its Affiliates
terminates during the Term and prior to a Change in Control because of the
Employee’s Retirement (as defined below), Disability, or death, the full number
of DRUs shall be treated as Vested DRUs, so long as the termination event occurs
on or after the first anniversary of the Vesting Commencement Date. If the
employment termination event occurs prior to the first anniversary of the
Vesting Commencement Date, a pro-rated number of DRUs shall be treated as Vested
DRUs, based on a fraction, the numerator of which is the number of months the
Employee was employed during the Term and the denominator of which is 12. Any
DRUs that do not become Vested DRUs automatically will terminate and be
cancelled, without the payment of any consideration, on the date the Employee’s
employment with the Company and its Affiliates terminates.

6.
Involuntary Termination Without Cause During the Term and Prior to a Change in
Control. If the Employee’s employment with the Company and its Affiliates
terminates after the first anniversary of the Award Date and prior to a Change
in Control because of an Involuntary Termination without Cause (as defined
below), a pro-rated number of






--------------------------------------------------------------------------------





DRUs shall be treated as Vested DRUs, based on a fraction, the numerator of
which is the number of months the Employee was employed following the Award Date
and the denominator of which is 36. Any DRUs that do not become Vested DRUs
automatically will terminate and be cancelled, without the payment of any
consideration, on the date the Employee’s employment with the Company and its
Affiliates terminates.
7.
Other Terminations of Employment. If the Employee’s employment with the Company
and its Affiliates terminates prior to a Change in Control for any reason other
than the Employee’s Retirement, Disability, Involuntary Termination without
Cause, or death, or if the Employee is no longer in good standing with the
Company prior to payment of the Award for any reason, the DRUs granted under
this Agreement automatically will terminate and be cancelled on the date of such
termination of employment without the payment of any consideration.

8.
Dividend Equivalents.

(a)
After the Term has ended (or, if a Change in Control occurs prior to the end of
the Term, the effective date of the Change in Control), dividend equivalents
(“Dividend Equivalents”) will be calculated and credited to the account of the
Employee with respect to the number of Vested DRUs. Dividend Equivalents will be
credited as additional DRUs, the number of which will be equal to the number of
whole Shares that could be purchased with the amount of the Dividend
Equivalents, based on the Fair Market Value of the Shares as of the dividend
payment date and the number of Vested DRUs.

(b)
Any Dividend Equivalents credited to the Employee’s account pursuant to this
Section 8 shall not be vested or paid until the dates of vesting or payment of
the DRUs with respect to which such Dividend Equivalents are credited, and such
Dividend Equivalents shall be subject to the same restrictions and other terms
and conditions as apply to the DRUs with respect to which they were credited.

(c)
No Dividend Equivalents shall be credited to the Employee with respect to record
dates occurring prior to the Award Date or with respect to record dates
occurring on or after the date, if any, on which the DRUs are cancelled and
terminated.

9.
Change in Control.

(a)
Notwithstanding anything to the contrary in the Plan, this Agreement, or the
Employee’s employment agreement or any other agreement to which the Employee is
a party, if a Change in Control occurs during the Term and the Employee’s
employment does not terminate before the effectiveness of the Change in Control,
then the DRUs automatically will vest and convert into a contractual right to
receive a cash payment (the “Cash Payment Right”) in an amount equal to (i) the
full number of DRUs (including any additional DRUs determined in accordance with
Section 8(a)), multiplied by (ii) the per Share Fair Market Value as of the
trading day immediately preceding the effective date of the Change in Control.
After such conversion, no interest or Dividend Equivalents will be accrued,
credited or paid with respect to a Cash Payment Right.

(b)
Notwithstanding anything to the contrary in the Plan, this Agreement, or the
Employee’s employment agreement or any other agreement to which the Employee is
a party, the Cash Payment Right shall be paid as soon as practicable (but in any
event within 75 days) after the last day of the Term set forth in Section 2(a),
provided that the Employee remains continuously employed by the Company or an
Affiliate or any successor thereto through the last day of the Term.
Notwithstanding the immediately preceding sentence, in the event that the
Employee experiences a termination of employment due to the Employee’s
Retirement (as defined below), Disability, or death or an involuntary
termination of employment by action of the Company (or its successor) (other
than a termination due to Cause) prior to the last day of the Term set forth in
Section 2(a), the Cash Payment Right will be paid in accordance with the first
sentence of this Section 9(b) as though the Employee remained continuously
employed by the Company or an Affiliate or any successor thereto through the
last day of the Term.

10.
Definitions.

(a)
“Involuntary Termination without Cause” shall mean that the Employee has been
notified in writing that his or her position is being eliminated or
significantly altered as a result of a substantial diminishment of
responsibility or salary or as a result of a structured job elimination program
implemented by management of the Company.

(b)
“Retirement” shall mean the Employee’s employment terminates (with the consent
of the Company) after he or she has reached age 55 and the Employee’s age, in
whole years, added to the number of whole years of the Employee’s continuous
employment with the Company total 65 or more.

11.
Nontransferability of DRUs. The DRUs shall not be assignable, alienable,
saleable or transferable by the Employee other than by will or the laws of
descent and distribution prior to settlement of the Awards pursuant to Section 3
(or, if applicable, Section 9); provided, however, that the Employee shall be
entitled, in the manner provided in Section 13 hereof, to designate a
beneficiary to receive any cash issuable with respect to the Award upon the
death of the Employee.

12.
Tax Withholding. The Company may deduct and withhold from any cash otherwise
payable to the Employee such amount as may be required for the purpose of
satisfying the Company’s obligation to withhold federal, state or local taxes.
Further, in the event the amount so withheld is insufficient for such purpose,
the Company may require that the






--------------------------------------------------------------------------------





Employee pay to the Company upon its demand or otherwise make arrangements
satisfactory to the Company for payment of, such amount as may be requested by
the Company in order to satisfy its obligation to withhold any such taxes.
13.
Designation of Beneficiary. The Employee shall be permitted to designate one or
more beneficiaries (each, a “Beneficiary”) on a Company-approved form who shall
be entitled to payouts hereunder, to the extent payouts are made, after the
death of the Employee. The terms and conditions of any such designation
(including any changes thereto by the Employee) shall be subject to the terms
and conditions of such Company-approved beneficiary designation form. If no such
beneficiary designation is in effect at the time of the Employee’s death, or if
no designated Beneficiary survives the Employee or if such designation conflicts
with law, the Employee’s estate acting through his or her legal representative
shall be entitled to receive payouts hereunder, to the extent they are made,
after the death of the Employee. If the Committee is in doubt as to the right of
any person to the DRUs or any payout thereunder, the Company may refuse to
settle such matter, without liability for any interest or dividends on the DRUs,
until the Committee determines the person entitled to the DRUs or any payout
thereunder, or the Company may apply to any court of appropriate jurisdiction
and such application shall be a complete discharge of the liability of the
Company therefor.

14.
Status of Employee. Neither the Plan nor the Award shall confer upon the
Employee any right to continue as an employee of the Company or any of its
Affiliates, nor to interfere in any way with the right of the Company to
terminate the employment or directorship of the Employee at any time.

15.
Powers of the Company Not Affected. The existence of the DRUs shall not affect
in any way the right or power of the Company or its shareowners to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
prior preference stock senior to or affecting the Shares or the rights thereof,
or dissolution or liquidation of the Company, or any sale or transfer of all or
any part of the Company’s assets or business or any other corporate act or
proceeding, whether of a similar character or otherwise.

16.
Interpretation by the Committee. As a condition of the granting of the DRUs, the
Employee agrees, for himself or herself and for his or her legal representatives
or guardians, that this Agreement shall be interpreted by the Committee and that
any interpretation by the Committee of the terms of this Agreement and any
determination made by the Committee pursuant to this Agreement shall be final,
binding and conclusive.

17.
Miscellaneous.

(a)
This Agreement shall be governed and construed in accordance with the internal
laws of the State of Wisconsin applicable to contracts made and to be performed
therein between residents thereof. As a condition of the granting of the DRUs,
the Employee irrevocably consents to the nonexclusive jurisdiction and venue of
the state and federal courts located in the State of Wisconsin.

(b)
The Plan and this Agreement set forth the entire understanding between the
Company and the Employee with respect to the subject matter hereof and shall
supersede in all respects, and the Employee hereby waives all rights under, any
prior or other agreement or understanding between the parties with respect to
such subject matter. For the avoidance of doubt, the Plan and this Agreement
shall control in the event there is any express conflict between the Plan and
this Agreement and any prior or other agreement or understanding between the
parties.

(c)
This Agreement may not be amended or modified except by the written consent of
the parties hereto. Notwithstanding the foregoing, the Committee need not obtain
Employee (or other interested party) consent for any such action: (i) to the
extent the action is deemed necessary by the Committee to comply with any
applicable law; (ii) to the extent the action is deemed necessary by the
Committee to preserve favorable accounting or tax treatment for the Company of
any Award; (iii) to the extent the Committee determines that such action does
not materially and adversely affect the value of an Award or that such action is
in the best interest of the affected Employee.

(d)
The captions of this Agreement are inserted for convenience of reference only
and shall not be taken into account in construing this Agreement.








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Employee has hereunto affixed his or her hand as
of the day and year first above written.
ALLIANT ENERGY CORPORATION
(the “Company”)
By: _______________________
Wayne A. Reschke
Its:     Senior Vice President


EMPLOYEE:
_______________________
Employee’s Signature




_______________________
Employee’s Printed Name







